Dismissed and Opinion Filed November 18, 2014




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01453-CR

                           JIMMY CHARLES JOHNSON, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-72894-HV

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Bridges
       In 1995, Jimmy Johnson was convicted of murder. Sentence of life imprisonment and a

$10,000 fine was imposed in open court on August 24, 1995. Appellant’s conviction was

affirmed on direct appeal. Johnson v. State, No. 05-95-01249-CR, 1997 WL 393191 (Tex.

App.––Dallas July 15, 1997, pet. ref’d) (not designated for publication). The Court now has

before it appellant’s November 12, 2014 “amended notice of appeal.” In the notice of appeal,

appellant does not reference any new appealable order entered by the trial court. Rather, he

challenges his 1995 conviction.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.
at 523. Appellant’s November 12, 2014 “amended notice of appeal” is untimely as to the August

24, 1995 sentencing date. See TEX. R. APP. P. 26.2(a); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam).

       We dismiss the appeal for want of jurisdiction.




                                                    /David L. Bridges/
Do Not Publish                                      DAVID L. BRIDGES
TEX. R. APP. P. 47                                  JUSTICE
141453F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JIMMY CHARLES JOHNSON, Appellant                   On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01453-CR        V.                       Trial Court Cause No. F95-72894-HV.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Myers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered November 18, 2014.




                                             –3–